On Further Motion for Rehearing.
After a careful review of the record in this case, we have concluded that we were in error in not reversing and remanding the judgment in so far as it decrees a cancellation of the note for $1,532.10, and the deed of trust. Articles 6630 and 6631, Vernon's Sayles' Civil Statutes, provide that the directors and managers of a sold-out railroad company, by whatever name they may be known in law, shall be the trustees of the creditors and stockholders of the company, and may be sued as such, and that no suit pending against the company at the time of the sale shall abate, but same shall be continued in the name of the trustees of the sold-out company. This suit was filed in March, 1912. The roadbed, track, franchise, and charter rights were sold in June, 1912; the receiver discharged in October, 1912; and the judgment was rendered against the railroad company in 1914, without the trustees, as provided in the two articles cited, being made parties to the suit. Upon the sale of the roadbed, etc., it was not only the privilege, but the duty, of appellee to have the managers and directors of the company made parties to the suit. Having failed to do so, the judgment is a nullity in so far as it affects the rights of the trustees to recover upon the note given for stock.
Under the provisions of rule 62A (149 S.W. x) for the Courts of Civil Appeals, we therefore affirm the judgment of the trial, court in so far as it denies appellant the right to recover upon the note, and the judgment is in all things else reversed and remanded. Life Association of America v. Goode, 71 Tex. 90, 8 S.W. 639; Sulphur Springs, etc., Ry. Co. v. St. Louis, etc., Ry. Co., 2 Tex. Civ. App. 650, 22 S.W. 109 Clayton v. Preston, 54 Tex. 418; Blum v. Goldman, 66 Tex. 621, 1 S.W. 899; Kelly v. Rochelle (Civ.App.) 93 S.W. 164; *Page 685 
Wilkinson v. Vordermark, 32 Ind. App. 633, 70 N.E. 538; Linn v. Taylor,42 Ala. 303.
Affirmed in part and reversed and remanded in part.
HENDRICKS, J., not sitting.